   Case 18-30468       Doc 50     Filed 11/05/19 Entered 11/05/19 12:21:39            Desc Main
                                    Document     Page 1 of 5


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                       )       Chapter 13
                                             )
Michael D. Waterloo,                         )       Case No. 18-30468
                                             )
         Debtor(s).                          )       Judge Thorne

                                      NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn Marshall, Ch. 13 Trustee: courtdocs@chi13.com

The following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in her stead at 219 South Dearborn Street, Chicago, IL 60604, and present the
attached Motion to Modify Chapter 13 Plan, at which time and place you may appear.

         JUDGE:        Thorne
         ROOM:         613
         DATE:         November 27, 2019
         TIME:         9:30 AM


                                      PROOF OF SERVICE

The undersigned certifies that a copy of this Notice of Motion and attachments were deposited at
the United States Post Office, Wheeling, Illinois, 60090, on or before November 5, 2019 at 5:00
p.m., with sufficient postage prepaid, or served electronically by the bankruptcy court, under oath
and under all penalties of perjury.

                                             /s/ Alexander Preber_______
                                             Alexander Preber, A.R.D.C. 6324520
                                             Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
   Case 18-30468       Doc 50     Filed 11/05/19 Entered 11/05/19 12:21:39             Desc Main
                                    Document     Page 2 of 5


To the following persons or entities who have been served via first-class U.S. Mail:


Michael D. Waterloo                                   Illinois Department of Revenue
7322 W. Addison                                       Bankruptcy Section
Chicago, IL 60634                                     PO Box 19035
                                                      Springfield, IL 62794-9035
City of Chicago Department of Finance
c/o Arnold Scott Harris P.C.
111 W. Jackson Ste. 600
Chicago, IL 60604

Premier Bankcard, Llc
Jefferson Capital Systems LLC Assignee
Po Box 7999
Saint Cloud Mn 56302-9617

Prestige Financial Services
BANKRUPTCY DEPT
PO Box 26707
Salt Lake City UT 84126

Commonwealth Edison Company
Bankruptcy Department
1919 Swift Drive
Oak Brook, IL 60523

IRS
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

SpeedyRapid Cash
PO Box 780408
Wichita, KS 67278

PEOPLES GAS LIGHT & COKE
COMPANY
200 EAST RANDOLPH STREET
CHICAGO, ILLINOIS 60601

BANK OF MISSOURI
2700 S LORRAINE PL
SIOUX FALLS, SD 57106
   Case 18-30468         Doc 50    Filed 11/05/19 Entered 11/05/19 12:21:39              Desc Main
                                     Document     Page 3 of 5



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )         Chapter 13
                                               )
Michael D. Waterloo,                           )         Case No. 18-30468
                                               )
         Debtor(s).                            )         Judge Thorne


                          MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the debtor, MICHAEL D. WATERLOO, by and through his attorneys,

DAVID M. SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as

follows:

   1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2)       On October 30th, 2018, the Debtor filed a voluntary petition for relief pursuant to

            Chapter 13 under Title 11 USC, and the Chapter 13 plan was confirmed on March 27th,

            2019. Marilyn O. Marshall was appointed Trustee in this case.

   3)       The Debtor’s Chapter 13 plan currently provides for payments of $120.00 for an initial

            plan term of 36 months, with payments to the General Unsecured Creditors of at least

            10% of their allowed claims.

   4)       The Debtor has paid $949.64 into his Chapter 13 plan over the 13 months since the case

            was filed.

   5)       The Debtor is currently in default in the amount of $730.36.

   6)       The Debtor also has a 2018 tax refund turnover default of $1,087. Debtor’s full return is

            $2,287, and is allowed to keep up to $1,200 due to current plan language. 2018 1040

            taxes were uploaded to the Trustee on 10/17/19.

   7)       Full default in the case will be $1,817.36
   Case 18-30468         Doc 50     Filed 11/05/19 Entered 11/05/19 12:21:39           Desc Main
                                      Document     Page 4 of 5


   8)        The Debtor fell behind in his current case due to him losing him job around 6/2019. He

             used 2018 tax refund to make a down payment on his car repairs and to cover some of

             his necessary household bills.

   9)        The Debtor has begun working for Uber to make up the loss in his income; he can

             resume monthly payments, but cannot cure the default in the case.

   10)       The Debtors girlfriend has also been contributing $1800 a month, which is a $300

             increase to help out with the household expenses, along with cutting their budget, while

             Debtor looks for more permanent work.

   11)       The Debtor proposes to modify his Chapter 13 plan pursuant to 11 U.S.C. §1329 to defer

             his current default to the end of the plan. Debtor makes this proposal in good faith and

             with the intention of completing his Chapter 13 plan.

   12)       Deferring the default would require the plan to run slightly longer than 60 months, so the

             Debtor further proposes to increase his monthly payment by $55.00 to $175.00 per

             month, to ensure that general, unsecured creditors continue to receive 10% of their

             allowed claims.

   13)       This proposal will not cause the confirmed Chapter 13 plan to run longer than 60 months

             and will continue to pay General, Unsecured Creditors at least 10% of their allowed

             claims.

          WHEREFORE, the Debtor, MICHAEL D. WATERLOO, prays that this Honorable Court

enter an Order to Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and

proper.


                                               Respectfully Submitted,

                                               /s/ Alexander Preber_______
                                               Alexander Preber, A.R.D.C. 6324520
                                               Attorney for the Debtor(s)
  Case 18-30468   Doc 50   Filed 11/05/19 Entered 11/05/19 12:21:39   Desc Main
                             Document     Page 5 of 5



DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
